
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Parts 174 and 180
        [EPA-HQ-OPP-2014-0008; FRL-9916-03]
        Receipt of Several Pesticide Petitions Filed for Residues of Pesticide Chemicals In or On Various Commodities
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Notice of filing of petitions and request for comment.
        
        
          SUMMARY:
          This document announces the Agency's receipt of several initial filings of pesticide petitions requesting the establishment or modification of regulations for residues of pesticide chemicals in or on various commodities.
        
        
          DATES:
          Comments must be received on or before November 24, 2014.
        
        
          ADDRESSES:
          Submit your comments, identified by docket identification (ID) number and the pesticide petition number (PP) of interest as shown in the body of this document, by one of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the online instructions for submitting comments. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute.
          • Mail: OPP Docket, Environmental Protection Agency Docket Center (EPA/DC), (28221T), 1200 Pennsylvania Ave. NW., Washington, DC 20460-0001.
          • Hand Delivery: To make special arrangements for hand delivery or delivery of boxed information, please follow the instructions at http://www.epa.gov/dockets/contacts.html.
          

          Additional instructions on commenting or visiting the docket, along with more information about dockets generally, is available at http://www.epa.gov/dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Robert McNally, Biopesticides and Pollution Prevention Division (BPPD) (7511P); main telephone number: (703) 305-7090; email address: BPPDFRNotices@epa.gov and Daniel Rosenblatt, Registration Division (RD) (7505P); main telephone number: (703) 305-7090; email address: RDFRNotices@epa.gov. The mailing address for each contact person is: Office of Pesticide Programs, Environmental Protection Agency, 1200 Pennsylvania Ave. NW., Washington, DC 20460-0001. As part of the mailing address, include the contact person's name, division, and mail code. The division to contact is listed at the end of each pesticide petition summary.
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. General Information
        A. Does this action apply to me?
        You may be potentially affected by this action if you are an agricultural producer, food manufacturer, or pesticide manufacturer. The following list of North American Industrial Classification System (NAICS) codes is not intended to be exhaustive, but rather provides a guide to help readers determine whether this document applies to them. Potentially affected entities may include:
        • Crop production (NAICS code 111).
        • Animal production (NAICS code 112).
        • Food manufacturing (NAICS code 311).
        • Pesticide manufacturing (NAICS code 32532).

        If you have any questions regarding the applicability of this action to a particular entity, consult the person listed under FOR FURTHER INFORMATION CONTACT for the division listed at the end of the pesticide petition summary of interest.
        B. What should I consider as I prepare my comments for EPA?
        1. Submitting CBI. Do not submit this information to EPA through regulations.gov or email. Clearly mark the part or all of the information that you claim to be CBI. For CBI information in a disk or CD-ROM that you mail to EPA, mark the outside of the disk or CD-ROM as CBI and then identify electronically within the disk or CD-ROM the specific information that is claimed as CBI. In addition to one complete version of the comment that includes information claimed as CBI, a copy of the comment that does not contain the information claimed as CBI must be submitted for inclusion in the public docket. Information so marked will not be disclosed except in accordance with procedures set forth in 40 CFR part 2.
        2. Tips for preparing your comments. When preparing and submitting your comments, see the commenting tips at http://www.epa.gov/dockets/comments.html.
        
        3. Environmental justice. EPA seeks to achieve environmental justice, the fair treatment and meaningful involvement of any group, including minority and/or low-income populations, in the development, implementation, and enforcement of environmental laws, regulations, and policies. To help address potential environmental justice issues, the Agency seeks information on any groups or segments of the population who, as a result of their location, cultural practices, or other factors, may have atypical or disproportionately high and adverse human health impacts or environmental effects from exposure to the pesticides discussed in this document, compared to the general population.
        II. What action is the Agency taking?
        EPA is announcing its receipt of several pesticide petitions filed under section 408 of the Federal Food, Drug, and Cosmetic Act (FFDCA), 21 U.S.C. 346a, requesting the establishment or modification of regulations in 40 CFR parts 174 and 180 for residues of pesticide chemicals in or on various food commodities. The Agency is taking public comment on the requests before responding to the petitioners. EPA is not proposing any particular action at this time. EPA has determined that the pesticide petitions described in this document contain the data or information prescribed in FFDCA section 408(d)(2); however, EPA has not fully evaluated the sufficiency of the submitted data at this time or whether the data support granting of the pesticide petitions. After considering the public comments, EPA intends to evaluate whether and what action may be warranted. Additional data may be needed before EPA can make a final determination on these pesticide petitions.

        Pursuant to 40 CFR 180.7(f), a summary of each of the petitions that are the subject of this document, prepared by the petitioner, is included in a docket EPA has created for each rulemaking. The docket for each of the petitions is available at http://www.regulations.gov.
        
        As specified in FFDCA section 408(d)(3), 21 U.S.C. 346a(d)(3), EPA is publishing notice of the petition so that the public has an opportunity to comment on this request for the establishment or modification of regulations for residues of pesticides in or on food commodities. Further information on the petition may be obtained through the petition summary referenced in this unit.
        New Tolerance
        1. PP 4G8247. (EPA-HQ-OPP-2014-0379). Cheminova, Inc., 1600 Wilson Blvd., Suite 700, Arlington, VA 22209-2510, requests to establish a tolerance in 40 CFR part 180 for residues of the fungicide flutriafol, (±)-α-(2-fluorophenyl)-α-(4-fluorophenyl)-1H-1,2,4-triazole-1-ethanol, including its metabolites and degradates, in or on corn, sweet, forage at 5 parts per million (ppm); corn, sweet, kernel plus cob with husks removed at 0.01 ppm; and corn, sweet, stover at 15 ppm. The Zeneca Agrochemicals Method RAM 219/04, entitled “The Determination of Residues of Flutriafol (R122450) in Crops,” dated July 5, 2000, and various subsequent modifications is used to measure and evaluate the chemical flutriafol. RD
        2. PP 4F8277. (EPA-HQ-OPP-2014-0496). Syngenta Crop Protection, LLC, 410 Swing Rd., Greensboro, NC 27419, requests to establish a tolerance in 40 CFR part 180 for residues of the fungicide, fludioxonil, in or on rapeseed, subgroup 20A, except flax seed at 0.01 parts per million (ppm). The Syngenta Crop Protection Method AG-597B is used to measure and evaluate the chemical fludioxonil, 4-(2, 2-difluoro-1,3-benzodioxol-4-yl)-1H-pyrrole-3-carbonitrile. RD
        New Tolerance Exemption
        1. PP 3F8221. (EPA-HQ-OPP-2014-0560). SciReg International, 12733 Director's Loop, Woodbridge, VA 22192, on behalf of Andermatt Biocontrol AG., Stahlermatten 6 CH-6146, Grossdietwil, Switzerland, requests to establish an exemption from the requirement of a tolerance for residues of the microbial pesticide, Bacillus amyloliquefaciens strain FZB42, in or on all food commodities. The pesticide is intended to control soil borne diseases. The petitioner believes no analytical method is needed because Bacillus amyloliquefaciens strain FZB42 is virtually non-toxic and is not pathogenic. Andermatt Biocontrol AG is, therefore, submitting a petition to establish an exemption from the requirement of a tolerance and an analytical method is not required. BPPD
        2. PP 4F8251. (EPA-HQ-OPP-2014-0457). J.R. Simplot Company, 5369 W. Irving St., Boise, IN 83706, requests to establish an exemption from the requirement of a tolerance for residues of the plant incorporated protectant (PIP), Potato Late Blight Resistance Gene (also known as Rpi-vnt1), in or on potato. The petitioner believes no analytical method is needed because the petitioner is seeking an exemption from the requirement of a tolerance. BPPD
        3. PP 4F8275. (EPA-HQ-OPP-2014-0454). Monsanto Company, 800 North Lindbergh Blvd., St. Louis, MO 63167, requests to establish an exemption from the requirement of a tolerance for residues of the plant-incorporated protectant (PIP), Bacillus thuringiensis Cry1A.105 protein, in or on soybean. The petitioner believes no analytical method is needed because the petitioner is seeking an exemption from the requirement of a tolerance. BPPD
        4. PP 4F8276. (EPA-HQ-OPP-2014-0454). Monsanto Company, 800 North Lindbergh Blvd., St. Louis, Missouri 63167, requests to establish an exemption from the requirement of a tolerance for residues of the plant-incorporated protectant (PIP), Bacillus thuringiensis Cry2Ab2 protein, in or on soybean. The petitioner believes no analytical method is needed because the petitioner is seeking an exemption from the requirement of a tolerance. BPPD
        5. PP IN-10661. (EPA-HQ-OPP-2014-0122). Exponent, 1150 Connecticut Ave. NW., Suite 1100, Washington, DC 20036, on behalf of Clariant Corporation, 4000 Monroe Rd., Charlotte, NC 28205, requests to establish an exemption from the requirement of a tolerance for residues of C.I. Pigment Yellow 1 (butanamide, 2-(4-methyl-2-nitrophenyl)azo-3-oxo-N-phenyl-) (CAS No. 2512-29-0) when used as a pesticide inert ingredient in pesticide formulations for pre-harvest use (seed treatments) not to exceed 10% weight (wt)/wt. The petitioner believes no analytical method is needed because it is not required for the establishment of a tolerance exemption for inert ingredients. RD
        6. PP IN-10682. (EPA-HQ-OPP-2014-0265). Exponet, Inc., 1150 Connecticut Ave. NW., Suite 1100, Washington, DC 20036, on behalf of Huntsman Corp., 8600 Gosling Rd., The Woodlands, TX 77381, requests to establish an exemption from the requirement of a tolerance for residues of n-butyl benzoate (CAS No. 136-60-7) when used as a pesticide inert ingredient in pesticide formulations for pre- and post-harvest use and in antimicrobial formulations (food-contact surface sanitizing solutions). The petitioner believes no analytical method is needed because it is not required for the establishment of a tolerance exemption for inert ingredients. 
        
        RD
        
          List of Subjects in Parts 174 and 180
          Environmental protection, Agricultural commodities, Feed additives, Food additives, Pesticides and pests, Reporting and recordkeeping requirements.
        
        
          Dated: October 16, 2014.
          Daniel J. Rosenblatt,
          Acting Director, Registration Division, Office of Pesticide Programs.
        
      
      [FR Doc. 2014-25376 Filed 10-23-14; 8:45 am]
      BILLING CODE 6560-50-P
    
  